COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  JAQUALA CHERIEE ARRINGTON,                                     No. 08-19-00165-CR
                                                  §
                  Appellant,                                       Appeal from the
                                                  §
  v.                                                             142nd District Court
                                                  §
  THE STATE OF TEXAS,                                         of Midland County, Texas
                                                  §
                  Appellee.                                        (TC# CR49794)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.